IN THE UNITED STATES DISTRICT COURT

     

  
  
   

A FHS,

FOR THE MIDDLE DISTRICT OF NORTH CARO ry

OCT 27 2020

~
“
os ci
“lark UR
| 4; Gra pa ro yourt
: tks “ay al, i :
Vv. : 1:20CR S7-1 -

CHRISTOPHER DEAN HALL

UNITED STATES OF AMERICA

The Grand Jury charges:
COUNT ONE
From on or about April 15, 2020, continuing up to and including on or
about May 28, 2020, the exact dates to the Grand Jurors unknown, in the
County of Guilford, in the Middle District of North Carolina, CHRISTOPHER
DEAN HALL did knowingly distribute and attempt to distribute any child
pornography, as defined in Title 18, United States Code, Section 2256(8), that
had been shipped and transported using any means and facility of interstate
and foreign commerce, and in and affecting interstate and foreign commerce
by any means, including by computer; in violation of Title 18, United States
Code, Section 2252A(a)(2)(A) and (b)(1).
COUNT TWO
From on or about April 15, 2020, continuing up to and including on or
about May 28, 2020, the exact dates to the Grand Jurors unknown, in the

County of Guilford, in the Middle District of North Carolina, CHRISTOPHER

Case 1:20-cr-00457-WO Document1 Filed 10/27/20 Page iof3
DEAN HALL did knowingly possess any material which contained an image of
child pornography, as defined in Title 18, United States Code, Section
2256(8)(A), which had been shipped and transported using any means and
facility of interstate and foreign commerce, and in and affecting interstate and
foreign commerce by any means, including by computer; in violation of Title
18, United States Code, Section 2252A(a)(5)(B) and (b)(2).
FORFEITURE ALLEGATION

1. The factual allegations contained in Counts One and Two of this
Indictment are realleged and by this reference fully incorporated herein for the
purpose of alleging forfeiture pursuant to Title 18, United States Code, Section
2253.

2: Upon conviction of one or more of the offenses alleged in Counts
One and Two of this Indictment, the defendant, CHRISTOPHER DEAN
HALL, shall forfeit to the United States, pursuant to Title 18, United States
Code, Section 2253(a), all visual depictions described in Title 18, United States
Code, Sections 2252A or 2252, and any book, magazine, periodical, film,
videotape, or other matter which contains any such visual depiction, which was
produced, transported, mailed, shipped, or received in violation of Chapter 110
of the United States Code; any property, real or personal, constituting or
traceable to gross profits or other proceeds obtained from such offense; and all
property, real or personal, used or intended to be used to commit or promote

2

Case 1:20-cr-00457-WO Document1 Filed 10/27/20 Page 2 of3
the commission of the offense of conviction or any property traceable to such
property.

2. The property subject to forfeiture pursuant to paragraph 2 above
may include, but shall not be limited to, the following items obtained from the
defendant on or about May 28, 2020:

a. MSI Laptop, model: 1681, serial number: AEO8LP1590T0.

b. Apple iMac Computer, model: A1224, serial number:
W883375CZE2.

c. iPhone XR, model: A1984, serial number: DX38Z753WKXKYV.

All in accordance with Title 18, United States Code, Section 2253, Rule
32.2, Federal Rules of Criminal Procedure, and Title 28, United States Code,
Section 2461(c).

DATED: October 26, 2020

MATTHEW G.T. MARTIN
United States Attorney

are

BY: NICOLE R. DUPRE
Assistant United States Attorney

A 'TRUE-BILL:

 

FOREPERSON

Case 1:20-cr-00457-WO Document1 Filed 10/27/20 Page 3of3
